     Case 3:20-cv-00002-BAS-AHG Document 17 Filed 11/17/20 PageID.123 Page 1 of 2



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
         CAROLL KING MENDEZ,                           Case No. 20-cv-00002-BAS-AHG
 8
                                        Plaintiff,     ORDER GRANTING DEFENDANTS’
 9                                                     EX PARTE APPLICATION FOR
             v.                                        LIMITED DISCOVERY
10
         LOANME, INC., et al.,                         [ECF No. 16]
11
                                    Defendants.
12

13           On November 12, 2020, Defendants LoanMe, Inc. and Jonathan Williams moved ex
14   parte to conduct limited discovery relating to Plaintiff’s purported arbitration opt-out letter
15   before the evidentiary hearing on December 3, 2020. (ECF No. 16.) Defendants state that
16   they have requested the opt-letter from Plaintiff on multiple occasions but have received
17   no response. (Id. at 2.) The ex parte application is unopposed.1
18           Under Federal Rule of Civil Procedure 26(b)(1), any matter relevant to a claim or a
19   defense is discoverable. In the context of arbitration, however, the Federal Arbitration Act
20   (“FAA”) provides for discovery related to a motion to compel arbitration only if “the
21   making of the arbitration agreement or the failure, neglect, or refusal to perform the same
22   be in issue.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716 (9th Cir.1999) (citing 9 U.S.C. §
23   4). This also includes a party’s decision to opt out of an arbitration agreement. See Erwin
24   v. Citibank, N.A., No. 3:16-CV-03040-GPC-KSC, 2017 WL 1047575, at *4 (S.D. Cal. Mar.
25   20, 2017) (“[W]hether or not Plaintiff opted out of the 2015 Arbitration Agreement is
26

27   1
      Ex parte applications that are not opposed within two Court days must be considered unopposed and may
     be granted on that ground. See Hon. Cynthia Bashant’s Standing Order for Civil Cases § 6. Plaintiff has
28   not filed an opposition to the instant application.

                                                      -1-
                                                                                                     20cv02
     Case 3:20-cv-00002-BAS-AHG Document 17 Filed 11/17/20 PageID.124 Page 2 of 2



 1   dispositive of the first gateway question of arbitrability—it goes to the very heart of
 2   whether an agreement to arbitrate exists.”).
 3         The Court finds it appropriate to grant Defendants’ request for limited discovery.
 4   The letter is directly related to whether an arbitration agreement was formed between the
 5   parties. The authenticity of the letter, specifically the date of its creation, is central to
 6   resolving whether or not Plaintiff timely opted out of the arbitration agreement.
 7   Defendants require the letter itself to determine whether the testimony of an ESI expert
 8   will be necessary at the evidentiary hearing. This testimony, in turn, may be necessary to
 9   the Court’s determination of the sole underlying issue in this case.
10         Further, the Court finds it appropriate to grant this relief ex parte. See Mission Power
11   Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492 (C.D. Cal. 1995) (ex parte relief is
12   appropriate where moving party shows it will suffer irreparable harm if the motion is not
13   heard on an expedited schedule and that it did not create the circumstances warranting ex
14   parte relief).   First, Defendants did not create the circumstances necessitating this
15   application. They have sufficiently demonstrated that they attempted to contact Plaintiff
16   by telephone and email numerous times over a two-week period regarding production of
17   the letter—and the filing of the instant application—but received no response. (Decl. of
18   Elizabeth C. Farrell ¶¶ 2–4, ECF No. 16; Ex. A to Farrell Decl.) Second, as stated above,
19   Defendants will suffer irreparable harm if they are unable to determine what evidence will
20   be necessary to carry their burden at the evidentiary hearing.
21         Accordingly, the Court GRANTS Defendants’ Application (ECF No. 16).
22   Defendants shall serve on Plaintiff, no later than November 19, 2020, a request for
23   production of the opt-out letter referenced in Plaintiff’s Opposition to Defendants’ Motion
24   to Compel (ECF No. 11), in native format (i.e., including any ESI), and any copies thereof.
25   Plaintiff is ordered to respond to such request no later than November 25, 2020.
26         IT IS SO ORDERED.
27   DATED: November 17, 2020
28

                                                    -2-
                                                                                             20cv02
